Case 1:19-cv-02381-LTB-MEH Document 89-8 Filed 04/20/20 USDC Colorado Page 1 of 1




   From: nancy Loving <nycloving@gmail.com>
   Date: 7/24/2016
   To: "bcharnoff@gmail.com" <bcharnoff@gmail.com>,"wcharnoff@icloud.com"
   <wcharnoff@icloud.com>
   Subject: Garde Invoice

   Hi Brande and Wally,

   I hope you all had a great weekend. We are really looking forward to your visit in late August. Let Dave
   or I know what days works best for your NYC trip. We should have all the kids back in school for fall
   semester at their colleges and we will be in a good place to mix some pleasure and business!

   I am awaiting a final quote from our shipper with possible times for crating and shipping. As a courtesy,
   we are happy to handle the shipping costs for these paintings. Regarding sales tax, I believe you are
   exempt from sales tax as we are shipping out of state. I have attached a preliminary invoice as I am
   awaiting confirmation from our accountant. Once I have these last few details in place we can proceed
   with final invoice, payment, and a date for the shipping.

   As I said in my text, I am delighted with your choices of paintings for your collection of Garde art and
   congratulate you on your selection of work from many different decades and important genres. I am
   excited to facilitate a meeting or call with Harold to discuss the acquisition and the chosen work.

   Thank you again for your purchase of Garde work and I hope we can make time to introduce you to my
   partners at Chowaiki and Co. while in NYC. This will allow us to begin to explore options for buying either
   blue chip art and emerging artist that are on the rise.

   Best,
   Nancy

   Nancy Loving
   Director ArtSuite Gallery
   ArtPort LLC
   New York, NY 10006
   917.703.7172
   www.artsuiteny.com

                                                                                 EXHIBIT 7




                                                        1
